Bruns, J.,
concurring: I concur in-the majority opinion but write separately to explain why I believe tire church autonomy doctrine—also known as ecclesiastical abstention—is applicable in this case. Undoubtedly, this is a difficult question and I sincerely respect the opinions expressed by bodr of my colleagues. Nevertheless, I believe that under die unique facts presented in tíiis defamation case—which arises out of an annulment proceeding filed in the Roman Catholic Church—we must decline to exercise subject matter jurisdiction out of respect for church autonomy. To do otherwise would excessively entangle the court in matters of church doctrine and practice.

Standard of Review

The procedure used by the district court to dismiss this case for lack of subject matter jurisdiction was unusual. But I do not find the dismissal to be premature. Although Harscar filed a motion to dismiss, and the Archdiocese filed a proposed motion to dismiss, it appears that the district court did not rule on either of these motions. Rather, the district court ruled sua sponte—evidently pursuant to K.S.A. 60-212(b)(1)—that it lacked subject matter jurisdiction over the defamation claim. Specifically, the district court concluded that it would be inappropriate under the First Amendment to “require individuals to defend themselves in civil court for statements made during required religious proceedings, even if the statements are later determined to be true.”
“Subject matter jurisdiction is vested by statute or constitution and establishes the court’s authority to hear and decide a particular type of action.” Chelf v. State, 46 Kan. App. 2d 522, Syl. ¶ 3, 263 P.3d 852 (2011). “If a trial court- determines that it lacks subject matter jurisdiction, it has absolutely no authority to reach the merits of tiie case and is required as a matter of law to dismiss it.” 46 Kan. App. 2d 522, Syl. ¶ 3. “The question as to whether subject matter jurisdiction exists is a question of law over which this court’s scope of review is unlimited.” Kingsley v. Kansas Dept. of Revenue, 288 Kan. 390, Syl. ¶ 2, 204 P.3d 562 (2009). Moreover, “a court *954should inquire into whether it has subject matter jurisdiction at the earliest possible stage in the proceedings.” University of South Alabama v. Am. Tobacco, 168 F.3d 405, 410 (11th Cir. 1999).
Although the issue has not been addressed in Kansas, several jurisdictions have held that the ecclesiastical abstention doctrine involves subject matter jurisdiction. See State v. Young, 974 So. 2d 601, 612 (Fla. Dist. App. 2008) (“[T]he ecclesiastical abstention doctrine is an issue of subject-matter jurisdiction . . . .”); Patton v. Jones, 212 S.W.3d 541, 547-48 (Tex. App. 2006) (“In cases relying on the ecclesiastical abstention doctrine, courts consider the substance and nature of tire plaintiff s claims to determine whether the First Amendment prevents subject matter jurisdiction.”); Ogle v. Church of God, 153 Fed. Appx. 371, 376 (6th Cir. 2005) (“The district court was correct in holding that this case falls squarely within the class of cases for which the courts lack subject matter jurisdiction as a matter of First Amendment law.”). At the very least, when abstention is warranted, a court declines to exercise its subject matter jurisdiction. See Carlsbad Technology, Inc. v. HIF Bio, Inc., 556 U.S. 635, 639, 129 S. Ct. 1862, 173 L. Ed. 2d 843 (2009). Thus, I believe the question of whether a court should invoke the ecclesiastical abstention doctrine—like the question of subject matter jurisdiction—should be addressed at the earliest possible stage in the proceedings.

Church Autonomy and Ecclesiastical Abstention

The First Amendment to the United States Constitution provides, in part, that “Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof.” Similarly, Section 7 of tire Kansas Constitution Bill of Rights states, in part, that “[t]he right to worship God according to the dictates of conscience shall never be infringed; nor shall any person be compelled to attend or support any form of worship; nor shall any control of or interference with the rights of conscience be permitted . . . .” All three branches of government are to protect these fundamental constitutional rights. See Kreshik v. St. Nicholas Cathedral, 363 U.S. 190, 191, 80 S. Ct. 1037, 4 L. Ed. 2d 1140 (1960).
*955Hierarchical religious organizations have the right “ To establish their own rules and regulations for internal discipline and government, and to create tribunals for adjudicating disputes over these matters.’ ” Hosanna-Tabor Evangelical Lutheran Church and School v. EEOC, 565 U.S. _, 132 S. Ct. 694, 705, 181 L. Ed. 2d 650 (2012) (quoting Serbian Orthodox Diocese v. Milivojevich, 426 U.S. 696, 724, 96 S. Ct. 2372, 49 L. Ed. 2d 151 [1976]). “Civil courts are bound to accept the decisions of the highest judicatories of a religious organization of hierarchical polity on matters of discipline, faith, internal organization, or ecclesiastical rule, custom, or law.” 426 U.S. at 713. Furthermore, civil courts are prohibited by the First Amendment from making “ ‘inquiry into the procedures that canon or ecclesiastical law supposedly requires the church judicatoiy to follow, or [into] the substantive criteria by which they are supposedly to decide the ecclesiastical question.’ ” 426 U.S. at 713.
As this court has recognized, “[t]he jurisdiction of civil courts to address matters involving church affairs is limited.” Church of God in Christ, Inc. v. Board of Trustees, 47 Kan. App. 2d 674, Syl. ¶ 4, 280 P.3d 795 (2012). This jurisdictional limitation is necessary because religious organizations must have the “ ‘power to decide for themselves, free from state interference, matters of church government as well as those of faith and doctrine.’ ” Hosanna-Tabor, 132 S. Ct. at 704 (quoting Kedroff v. St. Nicholas Cathedral, 344 U.S. 94, 116, 73 S. Ct. 143, 97 L. Ed 120 [1952]). Accordingly, “[p]urely theological questions and matters ecclesiastical in character must be determined by the authorities of the particular church involved.” 47 Kan. App. 2d 674, Syl. ¶ 5.
In some instances, it is clear that secular courts must yield subject matter jurisdiction to ecclesiastical tribunals. For example, secular courts do not have the authority to determine matters relating to the selection of ministers. See Hosanna-Tabor, 132 S. Ct. at 706. Likewise, secular courts are to yield to ecclesiastical tribunals “whenever the questions of discipline, or of faith, or ecclesiastical rule, custom, or law have been decided by . . . church judicatories . . . .” Watson v. Jones, 80 U.S. (13 Wall.) 679, 727, 20 L. Ed. 666 (1871). On the other hand, when church-related controversies in*956volve primarily civil or property rights, secular courts will ordinarily exercise jurisdiction to decide the merits of die case to assure regularity of business practices and to protect private property rights. See Church of God in Christ, 47 Kan. App. 2d 674, Syl. ¶ 6. In yet odier cases, as here, the answer is not so clear.

Application of Church Autonomy and Ecclesiastical Abstention

Certainly, a defamation claim is a civil cause of action that falls witiiin the general jurisdiction of state courts. But the allegation of defamation in this case arises entirely out of an ecclesiastical proceeding. Specifically, Harscar included the alleged defamatory statement in a pleading she filed with a tribunal of the Roman Catholic Church. Moreover, neither party disputes that the purpose of die tribunal is to determine the-validity of a “sacramental marriage” based solely on canon law. Further, neither party disputes that Hai'scar only published the allegedly defamatory statement—to the Archdiocese and to the parties—within tire context of the annulment proceeding. Thus, matters ecclesiastical in character were intertwined in this defamation case from its very inception.
Both Purdum and Harscar consented to the jurisdiction of the Roman Catholic Church regarding the validity of their sacramental marriage. In fact, Purdum’s counsel represented to the district court that “we don’t contest that [the parties] were married in a Catholic marriage, and we certainly don’t contest the jurisdiction of the Catholic Church to determine the annulment.” Nevertheless, Purdum went on to argue that because he is not a member of the Roman Catholic Church] he has the right to bring his “defamation claim in Kansas state court.” But this does not change the fact that he has agreed to the church’s jurisdiction over the sacramental side of his marriage to Harscar—he consented to the church’s authority to determine his marital status within the church. Because Purdum consented to the very proceeding in which the defamation claim arose, I believe the issue of consent is relevant to our examination of the issue of church autonomy and ecclesiastical abstention. This is true regardless of its possible relevance as a separate defense to the defamation claim.
*957Purdum has agreed that the affidavits attached to the motions filed in the district court by the Archdiocese “are admissible evidence for the Court to consider [in resolving] the issue of subject matter jurisdiction.” These affidavits, and the accompanying documents, confirm that an annulment in the Roman Catholic Church deals only with the religious or spiritual side of the marriage. It has nothing to do with the legal or civil side of the marriage. If the Roman Catholic Church grants an annulment, it is simply a declaration drat the marriage is invalid in the eyes of the church. Such a declaration of invalidity, however, does not impact any civil obligations arising out of tire marriage. Unlike a divorce or similar action in civil or secular courts, an annulment looks at the marriage entirely from the perspective of church doctrine and canon law.
If a prior marriage does not end in the death of one of the spouses, a spouse must complete an annulment or similar procedure before entering a new marriage in the Roman Catholic Church or receiving its sacraments. The burden of proof in an ecclesiastical annulment proceeding rests on the petitioner, and he or she must present sufficient grounds to obtain a declaration of invalidity. In addition, notification to the respondent is an essential element of an annulment proceeding in order to give both parties the opportunity to participate in tire fact-finding process.
Indeed, a witness questionnaire sent to Purdum as part of the notice of the commencement of the ecclesiastical annulment proceeding stated: “The purpose of our investigation is to determine the status of the parties in the eyes of the Roman Catholic Church . . . .” Moreover, the petition filed by Purdum in this case does not allege that anyone other than the parties and the Roman Catholic Church saw the allegedly defamatoiy statement made by Harscar in the ecclesiastical annulment proceeding. Thus, the question in this case is whether secular courts should abstain from exercising subject matter jurisdiction over a defamation claim where the statement alleged to have been defamatory was made solely within the context of an ecclesiastical proceeding consented to by all parties.
Although defamation laws may be neutral, a secular court is not free to entangle itself in matters pending before an ecclesiastical tribunal simply because the court might resolve the issue without *958resorting to religious doctrine. For example, in Hosanna-Tabor, the employment disability law that was allegedly violated was neutral in that it generally applied to all employers—both ecclesiastical or secular. See Hosanna-Tabor, 132 S. Ct. at 701, 709. But in recognizing a ministerial exception to the law, the United States Supreme Court found that “[t]he purpose of the exception is not to safeguard a church’s decision to fire a minister only when it is made for a religious reason. The exception instead ensures that the authority to select and control who will minister to tire faithful—a matter ‘strictly ecclesiastical,’ [citation omitted]'—is the church’s alone.” Hosanna-Tabor, 132 S. Ct. at 709. In other words, a church could terminate a minister—even for a reason that violated secular law-—-so as to ensure the right of ecclesiastical tribunals to remain autonomous.
While tire present case does not involve tire selection or dismissal of a minister, it involves a proceeding to determine the validity of a sacramental marriage within the Roman Catholic Church—a matter that is also strictly ecclesiastical. Regardless of whether the alleged defamatory statement was true or not, Harscar made it only to tire ecclesiastical tribunal. That tribunal, in turn, shared it with Purdum as a regular part of the Roman Catholic Church’s procedure in an action to determine the validity of a sacramental marriage.
In order for authorities within the Roman Catholic Church to perform their duties in an ecclesiastical annulment proceeding, I believe it is imperative that the parties be free to allege their version of the facts with candor and without fear of being sued in secular courts. See Cimijotti v. Paulsen, 230 F. Supp. 39, 41 (N.D. Iowa 1964) (“The freedom of speech does not protect one against slander, yet a person must be free to say anything and everything to his Church, at least so long as it is said in a recognized and required proceeding of the religion and to a i-ecognized official of tire religion.”), aff'd 340 F.2d 613 (8th Cir. 1965). Accordingly, I believe it is appropriate for secular courts to invoke the ecclesiastical abstention doctrine to protect communications made solely within the context of a proceeding pending before an ecclesiastical tribunal.
*959In summary, the sole purpose of an ecclesiastical annulment proceeding is to determine the validity of a sacramental marriage within the Roman Catholic Church and it has no impact on the status of a civil marriage. To allow a claim to go forward based on an alleged defamatory statement made solely in die context of an ecclesiastical annulment proceeding would have a chilling effect on the ability of the Roman Catholic Church to investigate and determine the validity of such marriages within the church. Thus, because the alleged defamatory statement in this case arises completely within the context of a consented-to ecclesiastical proceeding, we must respect church autonomy by exercising ecclesiastical abstention.
[[Image here]]